Citation Nr: 1745477	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  09-20 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to total disability due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1965 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Initially, the Board denied the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent prior to March 19, 2013 and in excess of 70 percent as of March 19, 2013 for service-connected PTSD in a September 2013 decision.  The Veteran appealed only that portion of the September 2013 Board decision that denied entitlement to an initial disability rating in excess of 30 percent for PTSD, prior to March 19, 2013, to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court granted a Joint Motion for Partial Remand (Joint Motion) filed by representatives for both parties, vacating the decision as to the claim appealed, and remanding this matter to the Board for further proceedings consistent with the Joint Motion.  The Board notified the Veteran of this action by the Court, and of his right to submit additional evidence and/or argument in support of his appeal, in an August 2014 letter. The Veteran's representative presented argument that included reference to this action by the Court in September 2014.

Thereafter, the Board denied entitlement to an initial rating in excess of 30 percent for PTSD, prior to March 19, 2013, in a November 2014 decision.  Afterwards, in a May 2016 Memorandum Decision, the Court vacated the decision of the Board and remanded the issue to the Board for further proceedings consistent with the decision.  The Board notified the Veteran of this action by the Court, and of his right to submit additional evidence and/or argument in support of his appeal, in an August 2016 letter.  The Veteran's representative presented argument that included reference to this action by the Court in September 2016.

Subsequently, in October 2016, the Board increased the Veteran's rating to 70 percent for his service-connected PTSD and remanded the issue of TDIU to the Agency of Original Jurisdiction for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As to the Veteran's claim for TDIU, a review of the record indicates that the Veteran was receiving Social Security Disability benefits.  Specifically, a VA Progress Note from December 2009 shows that the Veteran reported to a social worker that he received fourteen hundred dollars each month from Social Security Disability.  See December 17, 2009 VA Progress Note.  Moreover, at the March 2013 VA examination the doctor indicated that the Veteran stopped working at "age sixty-four as a Homeland Security worker following three crushed discs and he receives SSI disability."  See March 2013 VA examination.  The record also reflects that VA made a request to secure the Veteran's Social Security records in April 2015 however; the Board notes that there were no additional attempts to acquire this information, and no evidence from Social Security has been added to the Veteran's claims file.  The Board finds that this information is pertinent to the Veteran's claim and a remand is necessary in order to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits").

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from April 4, 2013 to the present.

2.  Request from the Social Security Administration complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  

All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran should be informed in writing.  38 C.F.R. § 3.159(c)(2) and (e)(1).

3.  The RO should also undertake any other development it determines to be necessary to properly develop this claim.  

4.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.




The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




